DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, directed to claims 1-9 and 20, in the reply filed on May 25, 2022, is acknowledged.  Claims 10-19 are withdrawn as non-elected claims.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, the claims include the limitation “red copper”.  It is unclear what is specified by red copper.  For the purposes of the present examination, any copper is considered red copper.  Clarification/correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2015/0342465 (“Chang”).
Claim 1
Chang discloses a calibration method for infrared temperature measurement, comprising: obtaining a monitoring temperature and an actual temperature of a black body, wherein the monitoring temperature of the black body is monitored by an infrared thermal imager (paragraph [0020, 0025], infrared imaging with infrared heat sensor 30 and temperature sensor 31), and the black body is an object having a thermal conductivity greater than a first threshold and being uniformly heated (paragraph [0020], black body 30 includes a thermal conductivity; prevented from exposure to abnormal heat radiation); calculating a difference between the monitoring temperature and the actual temperature (paragraph [0021], difference is subtracted); and calibrating the infrared thermal imager with the difference (paragraphs [0020-0021], calibration).  

Claim 2
Chang discloses the calibration method according to claim 1, wherein a surface of the black body is an object having an emissivity greater than a second threshold and a thermal conductivity coefficient greater than a third threshold (paragraph [0020], black body 30, thresholds are not described in relation to any parameter, the black body will have an emissivity and a thermal conductivity value).  

Claim 7
Chang discloses the calibration method according to claim 1, wherein the actual temperature of the black body is measured by a temperature sensor provided into the black body (Chang, paragraph [0020], temperature sensor 31 buried in black body).  

Claim 8
Chang discloses the calibration method according to claim 2, wherein the actual temperature of the black body is measured by a temperature sensor provided into the black body (Chang, paragraph [0020], temperature sensor 31 buried in black body).   

Claim 20
Chang discloses a non-transitory computer-readable storage medium, in which instructions of a computer are stored, wherein the instructions are configured to enable the computer to implement the method according to claim 1 (Chang, paragraph [0021-0022], instructions stored; storage unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2015/0342465 (“Chang”) in view of U.S. Patent Pub. 2018/0106680 (“Nakamura”).
Claim 3
Chang discloses the calibration method according to claim 1.
Chang discloses using a black body material but does not appear to explicitly disclose wherein a material of the black body comprises a metal, and the metal comprises aluminum or red copper.  
Nakamura discloses a similar non contact temperature measurement including a multilayer structure including a metal black body material of copper, aluminum, or graphene (paragraphs [0034-0035, 0074-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a metal of aluminum or copper, as disclosed by Nakamura, into the method of Chang, for the purpose of detecting surface temperature of a target with unknown emissivity (Nakamura, paragraph [0007]).

Claim 4
Chang discloses the calibration method according to claim 2.
Chang discloses using a black body material but does not appear to explicitly disclose wherein a material of the black body comprises a metal, and the metal comprises aluminum or red copper.  
Nakamura discloses a similar non contact temperature measurement including a multilayer structure including a metal black body material of copper, aluminum, or graphene (paragraphs [0034-0035, 0074-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a metal of aluminum or copper, as disclosed by Nakamura, into the method of Chang, for the purpose of detecting surface temperature of a target with unknown emissivity (Nakamura, paragraph [0007]).


Claim 5
Chang discloses the calibration method according to claim 1.
Chang discloses using a black body material but does not appear to explicitly disclose wherein a surface of the black body comprises a graphene coating or an adhesive tape.  
Nakamura discloses a similar non contact temperature measurement including a multilayer structure including graphene (paragraphs [0034-0035, 0074-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated graphene, as disclosed by Nakamura, into the method of Chang, for the purpose of detecting surface temperature of a target with unknown emissivity (Nakamura, paragraph [0007]).

Claim 6
Chang discloses the calibration method according to claim 2.
Chang discloses using a black body material but does not appear to explicitly disclose wherein a surface of the black body comprises a graphene coating or an adhesive tape.  
Nakamura discloses a similar non contact temperature measurement including a multilayer structure including graphene (paragraphs [0034-0035, 0074-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated graphene, as disclosed by Nakamura, into the method of Chang, for the purpose of detecting surface temperature of a target with unknown emissivity (Nakamura, paragraph [0007]).

Claim 9
Chang discloses the calibration method according to claim 1.
Chang discloses heating of the black body but does not appear to explicitly disclose wherein the black body is heated by a constant voltage power supply and a heating wire.
Nakamura discloses a similar non contact temperature measurement including a heating wire (paragraphs [0035, 0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the black body is heated by a constant voltage power supply and a heating wire, as disclosed by Nakamura, into the method of Chang, for the purpose of controlling the temperature of the plate (Nakamura, paragraph [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853